Citation Nr: 1508968	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and anxiety.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970 and May 1970 to January 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


REMAND

The Board remanded this claim in November 2013 to obtain a supplemental medical opinion addressing whether the Veteran's previously diagnosed anxiety disorder was caused or aggravated by his military service.  The remand directives also required the RO to obtain additional medical treatment records.

In complying with the Board's remand instructions, the RO obtained a supplemental VA medical opinion in January 2014.  The Board notes that this thorough supplemental medical opinion complied with its remand directives.  However, subsequent to obtaining this opinion the RO received the Veteran's 1973 VA treatment records, which documented a period of hospitalization and diagnoses of an anxiety disorder and a depressive disorder.  As the VA examiner was unable to review and address these highly pertinent treatment records in the supplemental medical opinion, an additional remand is required to do so.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the foregoing development has been completed, all electronic records must be made available to the same examiner who conducted the September 2012 VA examination and provided the January 2014 supplemental opinion.  After a review of the evidence of record, to include the Veteran's recently received VA treatment records from 1973, which documented diagnoses of an anxiety disorder and a depressive disorder, the examiner must provide an opinion as to whether these diagnoses are related to the Veteran's active duty service.

If the September 2012 examiner determines another examination is required in order to provide the requested opinion, or if the September 2012 examiner is unavailable, the Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed psychiatric disorder, to include PTSD, an anxiety disorder, and/or a depressive disorder, found are related to his military service.  The examiner must specifically comment on the Veteran's 1973 VA treatment records which provided diagnoses of an anxiety disorder and a depressive disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

